Memorandum by the Court. Appeal from a judgment of the County Court of 'Clinton County which convicted defendant, upon his plea of guilty, of the crime of robbery in the second degree and sentenced him to imprisonment for a term of not less than seven and one-half years nor more than 15 years. We find no basis for defendant’s contention that the sentence was excessive; that being the sole issue presented on this *692appeal. The plea accepted was to a reduced charge, the 14-count indictment charging eight counts of robbery in the first degree, one count of grand larceny in the first degree, and five counts of assault in the second degree. The maximum sentence imposable upon a first offender for robbery, first degree, was 10 to 30 years’ imprisonment. The court imposed the maximum for the lesser charge to which defendant was permitted to plead. Contrary to defendant’s contention, there is no indication that the sentencing Judge was under any misapprehension as to defendant’s prior involvement with the law as a youthful offender; but if any misapprehension existed it was promptly corrected. We find no error and no mitigating circumstances. Judgment affirmed. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.